Citation Nr: 1550907	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was received with regard to a November 2010 rating decision denying service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for cellulitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Jeannette Keller, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to May 1968, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2012 rating decisions and a December 2012 administrative decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for PTSD and cellulitis was denied in the November 2010 decision, and service connection for a heart disability was denied in August 2012.  The Veteran was informed that no timely NOD was filed with regard to several issues in the December 2012 decision.

The issue with regard to PTSD has been recharacterized to encompass all potentially diagnose psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, his heart condition claim is expanded beyond merely ischemic heart disease.

The Veteran testified at a July 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a heart condition, a psychiatric disorder, and cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision denying service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash was issued November 19, 2010; a letter notifying the Veteran and his representative of the decision was sent to him at his address of record on November 30, 2010.

2.  Correspondence received from the Veteran on December 20, 2010, expressed disagreement with denials of service connection for PTSD and cellulitis only.

3.  Correspondence expressing a desire to appeal the decisions with regard to denials of service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash was not received by VA until a November 18, 2012, email was forwarded by the Veteran's representative.


CONCLUSION OF LAW

The criteria for a timely appeal of the November 2010 decision denying service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash are not met.  38 U.S.C.A. §§ 5107; 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.201, 20.302 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (CAVC or the Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The issue decided here deals strictly with the application of the law, and hence the duties to notify and assist are not applicable.

Analysis

On November 19, 2010, the RO issued a rating decision denying service connection for PTSD, cellulitis, hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash.  The letter notifying the Veteran and his then-representative of the adverse decision was mailed to him at his address of record on November 30, 2010.  The Veteran does not dispute the mailing was properly accomplished, or that he did not received the decision and notice.

On December 20, 2010, a VA Form 21-4138, Statement in Support of Claim, was received.  The Veteran states that while he signed the form, it was prepared for him by his then-representative.  It read, in its entirety:

This is an NOD on your letter dated November 30-2010.  My Comp[ensation] & Pen[sion] exam didn't even look at my leg for the cellulitis, which I still have.  I was in the hospital for it for two weeks while serving in the military.  That is just one example on the list.  My PTSD has been diagnosed by a Dr. and I am being treated at the VA Vet Center in Moline IL for it related to my military service.  I request a DRO hearing.

The RO acknowledged receipt of the NOD, and election of the Decision Review Officer (DRO) process, in December 2010 correspondence, but did not discuss which issues were in appellate status.

In November 2012, the Veteran contacted his then-representative via email, and stated that it was his intention to appeal the entire [November 2010] decision, and not only the PTSD and cellulitis decisions.  He maintained that his references to those two issues were merely examples of his disagreements, and that his submission was sufficient to encompass all the matters on the rating decision.  His representative forwarded this email to the RO, which in December 2012 issued an administrative decision declining to accept a timely NOD with regard to the issues of service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash.  The Veteran has appealed this decision.  

The Board notes initially that because the claims at issue here and all allegations of appeal arose prior to March 2014, the requirement that an NOD be entered on a specific, jurisdictional form are not applicable.  VA Form 21-0958, Notice of Disagreement (NOD); 79 Fed. Reg. 57660 at 57686 (September 25, 2104).  

Regulations define an NOD as a written communication from a claimant or a representative expressing disagreement with an AOJ decision, as well as a desire to appeal the determination.  No special wording is needed, but the communication must reasonably indicate the disagreement and intent to appeal.  Further, when multiple issues were decided by the AOJ at the same time, an NOD must identify the specific issues disagreed with.  "For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial...with respect to only one of the disabilities, the [NOD] must make that clear."  38 C.F.R. § 20.201.

The Board finds that while the December 2012 correspondence manifests disagreement and an intent to appeal with regard to cellulitis and PTSD, it does so only for those issues.  In compliance with the regulation, the Veteran specified which determinations he was appealing, to the exclusion of the others.  

He makes no mention of hypertension, bilateral hearing loss, tinnitus, skin cancer, or a rash in December 2010.  While he does use the term "one example" in the statement, such appears to be referencing one example of favorable evidence with regard to cellulitis, and not cellulitis as one instance of a determination being disagreed with.  He does not refer to PTSD as a second example, or use a term such as also, too, or as well to indicate that he was listing examples of issues.  

The wording he uses cannot be reasonably construed to include all issues; it is limiting to the two issues he specifies, consistent with the regulation.  He expressed disagreement with the denials of service connection for cellulitis and PTSD and a desire to contest the denials.  He did not do so with regard to the other issues decided in the November 2010 rating decision.  

The Board has also considered whether there is some other communication of record which may constitute a timely NOD with regard to the issues of hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash.  However, these matters are not mentioned until November 2012, outside the one year time period, from the date of the notice letter, in which to initiate an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Prior to November 30, 2011, which marks the end of the appellate period, the only communication from the Veteran, other than the NOD for PTSD and cellulitis, include a claim of service connection for heart disease and a medical opinion from a VA doctor on a Disability Benefits Questionnaire (DBQ) form.  These communications do not mention hypertension, bilateral hearing loss, tinnitus, skin cancer, or a rash.

Therefore, there is no timely NOD to the November 2010 denials of service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, or a rash.  There is no doubt to be resolved.



ORDER

Acceptance of a timely NOD to the November 2010 denials of service connection for hypertension, bilateral hearing loss, tinnitus, skin cancer, and a rash is denied.


REMAND

The Veteran reported in April 2010 correspondence that outstanding records from his incarceration in Federal prison from 1990 to 2009 likely contained evidence relevant to his claims on appeal.  He asked for VA assistance in obtaining such.  At his July 2015 hearing, he stated that he had not been able to obtain those records on his own, and he again indicated that they may be relevant to his claims.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Federal prison records fall into this category, and hence development for such on remand is required.

Similarly, the Veteran has repeatedly stated that he was hospitalized for two weeks for treatment of cellulitis in service, during advanced infantry training (AIT).  Although the service treatment records currently associated with the file do not corroborate his claim of infection, hospital (clinical) records are maintained separately by the treating facility, and not necessarily in the individual Veteran's records.  As these are Federal records, efforts to obtain them must be undertaken until secured or it can be determined that they do not exist or are unavailable.  38 C.F.R. § 3.159(c)(2).

Finally, VA examinations are required with regard to all three outstanding claims.  

For the heart condition, prior inquiries focused on ischemic heart disease, which does not appear to be currently diagnosed.  However, the Veteran's claim is not limited to this form of disease.  An examination clearly identifying any and all current cardiac conditions is necessary, along with appropriate nexus opinions with regard to each.

With regard to PTSD, diagnosis of a competing or alternative condition is not as clear, but must be addressed by a VA examiner.  

With regard to cellulitis, no examination has been afforded the Veteran.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's reports of recurrent cellulitis are sufficient to establish an indication of current disability, and service records currently show an in-service abscess associated with the right knee.  The veteran has stated that this was part of or concurrent to his cellulitis, and is sufficient indication of in-service problems and a potential nexus to trigger the duty to examine.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include contacting the Federal Bureau of Prisons, to obtain complete medical records associated with the Veteran's incarceration from 1990 to 2009.  If they are not available, the custodian must certify such and the Veteran properly notified.

2.  Make an appropriate request of the National Personnel Records Center for clinical (inpatient) treatment records for the Veteran during his AIT period in 1966.  Efforts may require an inquiry of the Veteran to determine a specific location or date range, and/or requesting the complete service personnel record to determine the time and location of his duty during AIT.

If the records are not available, the custodian must certify such and the Veteran properly notified.

3.  After completion of directives 1-3 above, schedule the Veteran for a VA heart examination.  The claims file must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic claims file, relevant records must be printed and provided for review.

The examiner must identify all current cardiac diagnoses, to include valvular problems.  For each diagnosed condition, the examiner must clearly state whether such is an ischemic heart disease.  

Further, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed condition is related to military service, to include by exposure to herbicides in service.

A full and complete rationale for all opinions expressed is required.

4.  After completion of directives 1-3 above, schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims file must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic claims file, relevant records must be printed and provided for review.

The examiner must identify all current mental disorders; PTSD must be specifically addressed.  Further, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed condition is related to military service.  

The examiner must state whether the fear of hostile enemy action reported as a door gunner and from being near ammunition dumps is an adequate stressor to support a diagnosis of PTSD.

A full and complete rationale for all opinions expressed is required.

5.  After completion of directives 1-3 above, schedule the Veteran for a VA skin examination.  The claims file must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic claims file, relevant records must be printed and provided for review.

The examiner must clearly state whether a diagnosis of cellulitis is warranted, or if residuals of such are at least as likely as not present, to include scarring.  

Further, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cellulitis or residual thereof is related to military service.  The examiner must discuss whether the right lower extremity abscess in service represents a manifestation of the claimed condition.  The examiner's attention is directed to a June 2014 VA diagnosis of cellulitis.

A full and complete rationale for all opinions expressed is required.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


